Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Applicant’s Amendment filed March 24, 2021 is acknowledged.
-	Claim(s) 2, 6 is/are amended
- 	Claim(s) 1 is/are canceled
-	Claim(s) 10-11 is/are new


This action is FINAL

	Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2-5, 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al, U.S. Patent Publication No. 2003/0103021 in view of Sanford et al, U.S. Patent Publication No. 20020084463 and Udagawa et al, U.S. Patent Publication No.  2003/0089905.
Consider claim 2, Young teaches a light emitting device comprising: a first transistor (see Young figure 2, element T4); 

a second transistor (see Young figure 2, element T2; 



a light emitting element (see Young figure 2, element 14 electroluminescent (EL) display element); 

a capacitor (see Young figure 2, element C capacitor); and 

a power supply line (see Young figure 2, element 49 voltage supply line); 

wherein one of source and drain of the first transistor is electrically connected to the light emitting element (see Young figure 2, element T4, 14 electroluminescent (EL) display element), 

wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor (see Young figure 2, element T4, T2), 

wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line (see Young figure 2, element T2, C capacitor, 49 voltage supply line), 

wherein another electrode of the capacitor is connected to one of source and drain of the third transistor (see Young figure 2, element T1), 



Young is silent regarding wherein a semiconductor layer of the first transistor is curved so that a L/W (channel length / channel width) of the first transistor is larger than a L/W (channel length / channel width) of the second transistor.

In a related field of endeavor, Sanford teaches optimizing channel width and channel length within area constraints so as to minimize effects of threshold voltage and variations on uniformity of current through an OLED (see Sanford paragraph 0072).

In the same field of endeavor, Udagawa teaches forming larger channel lengths by meandering or snake shape so as to reduce dispersion of the on-current (see Udagawa figure 6, element 102 semiconductor layer, figure 13A, element 1102 semiconductor layer, figure 13B, element 1202 semiconductor layer and paragraphs 0030-0037 specifically for example paragraph 0031 where a shape in which a semiconductor layer 102 snakes in an X direction as shown in FIG. 6 (it is referred to as A type in the present specification), a shape in which a semiconductor layer 1102 snakes in a Y direction as shown in FIG. 13A (it is referred to as B type in the present specification), and a rectangular shape (a semiconductor layer 1202) as shown in FIG. 13B.  Where the semiconductor 

Consider claim 3, Young as modified by Sanford and Udagawa teaches all the limitations of claim 2 and further teaches wherein the light emitting element is directly connected to the one of source and drain of the first transistor (see Young figure 2, element T4, 14 electroluminescent (EL) display element).

Consider claim 4, Young as modified by Sanford and Udagawa teaches all the limitations of claim 2 and further teaches wherein another electrode of the capacitor is connected to a gate of the second transistor (see Young figure 2, element C capacitor, T2).

Consider claim 5, Young as modified by Sanford and Udagawa teaches all the limitations of claim 2 and further teaches wherein the light emitting device is incorporated in one selected from the group consisting of a display device (see Young paragraph 0001 where the invention relates to display devices), a mobile computer, a game machine, and a cellular phone.

.

Claim 6-9, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young et al, U.S. Patent Publication No. 2003/0103021 in view of Kimura et al, U.S. Patent Publication No. 2003/0201729, Sanford et al, U.S. Patent Publication No. 20020084463 and Udagawa et al, U.S. Patent Publication No.  2003/0089905.

Consider claim 6, Young teaches a light emitting device comprising: a first transistor (see Young figure 2, element T4); 

a second transistor (see Young figure 2, element T2; 

a third transistor (see Young figure 2, element T1); 

a light emitting element (see Young figure 2, element 14 electroluminescent (EL) display element); 

a capacitor (see Young figure 2, element C capacitor); and 



wherein one of source and drain of the first transistor is electrically connected to the light emitting element (see Young figure 2, element T4, 14 electroluminescent (EL) display element), 

wherein another of source and drain of the first transistor is connected to one of source and drain of the second transistor (see Young figure 2, element T4, T2), 

wherein another of source and drain of the second transistor is connected to one electrode of the capacitor through the power supply line (see Young figure 2, element T2, C capacitor, 49 voltage supply line), 

wherein another electrode of the capacitor is connected to one of source and drain of the third transistor (see Young figure 2, element T1), 

wherein a gate of the first transistor is not connected to the one of source and drain of the third transistor (see Young figure 2, element T4, T1 where gate of T4 is not connected to source or drain of T1).

Young is silent regarding wherein a semiconductor layer of the first transistor is curved so that a L/W (channel length / channel width) of the first transistor is 

In the same field of endeavor, light emitting display elements, Kimura discloses that transistors are provided for controlling light emission of a light emitting element and that the transistors can be operated in either linear or saturation region and that by operating in a linear region, influence of a variation in characteristic of the transistor can be suppressed and manufacturing process can be improved (see Kimura paragraphs 0006-0009, 0017, 0046, 0060, 0109 specifically paragraphs 0006-0009 where driver transistor can be operated in mainly a linear region or in mainly a saturation region. and paragraph 0046 where thus, the influence of a variation in characteristic of the transistor can be suppressed. Further, according to the present invention, because the transistor provided in each pixel is used as a switch, its conductivity type is not particularly limited. Therefore, each pixel can be composed of transistors with a single polarity, thereby reducing the number of manufacturing steps. As a result, a yield in the manufacturing process can be improved and a manufacturing cost can be reduced).  One of ordinary skill in the art would have been motivated to have modified Young to have operated a driving transistor in a linear region so as to suppress influence of a variation of characteristic of the transistor and improve manufacturing process.



In a related field of endeavor, Sanford teaches optimizing channel width and channel length within area constraints so as to minimize effects of threshold voltage and variations on uniformity of current through an OLED (see Sanford paragraph 0072).

In the same field of endeavor, Udagawa teaches forming larger channel lengths by meandering or snake shape so as to reduce dispersion of the on-current (see Udagawa figure 6, element 102 semiconductor layer, figure 13A, element 1102 semiconductor layer, figure 13B, element 1202 semiconductor layer and paragraphs 0030-0037 specifically for example paragraph 0031 where a shape in which a semiconductor layer 102 snakes in an X direction as shown in FIG. 6 (it is referred to as A type in the present specification), a shape in which a semiconductor layer 1102 snakes in a Y direction as shown in FIG. 13A (it is referred to as B type in the present specification), and a rectangular shape (a semiconductor layer 1202) as shown in FIG. 13B.  Where the semiconductor layer is curved to form a longer channel length).  One of ordinary skill in the art would have been motivated to have further modified Young with the teachings of Sanford and Udagawa to have formed channel lengths by various shapes so as to optimize channel width and channel length within area constraints and to 

Consider claim 7, Young as modified by Kimura, Sanford and Udagawa teaches all the limitations of claim 6 and further teaches wherein the light emitting element is directly connected to the one of source and drain of the first transistor (see Young figure 2, element T4, 14 electroluminescent (EL) display element).

Consider claim 8, Young as modified by Kimura, Sanford and Udagawa teaches all the limitations of claim 6 and further teaches wherein another electrode of the capacitor is connected to a gate of the second transistor (see Young figure 2, element C capacitor, T2).

Consider claim 9, Young as modified by Kimura, Sanford and Udagawa teaches all the limitations of claim 6 and further teaches wherein the light emitting device is incorporated in one selected from the group consisting of a display device (see Young paragraph 0001 where the invention relates to display devices), a mobile computer, a game machine, and a cellular phone.

Consider claim 11, Young as modified by Kimura, Sanford and Udagawa teaches all the limitations of claim 6 and further teaches wherein another of source and drain of the third transistor is connected to a signal line (see Young figure 2, element T1, 44 data signal line).


Double Patenting
Examiner respectfully withdraws the double patenting rejection.  Applicant’s amendment has rendered the rejection moot.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Abe, U.S. Patent Publication No. 2004/0041750 (current load device).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Dorothy Harris/Primary Examiner, Art Unit 2625